SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. ) Filed by the Registrant / X / Filed by a party other than the Registrant / / Check the appropriate box: / / Preliminary Proxy Statement / / Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) / / Definitive Proxy Statement / / Definitive Additional Materials / X / Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 PUTNAM Tax Free-Health Care Fund (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) MEMORANDUM cont. Payment of Filing Fee (Check the appropriate box): / X / No fee required / / Fee computed on table below per Exchange Act Rule 14a 6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: / / Fee paid previously with preliminary materials. / / Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Q&A on proxy statement filing for Putnam Tax-Free Health Care Fund In June 2006, proxy materials will be mailed to shareholders of Putnam Tax-Free Health Care Fund. This Q&A contains information on the two proposals in the proxy, including a proposal to covert the fund into an open-end fund. When is the shareholder meeting? The Annual Meeting of Shareholders of Putnam Tax-Free Health Care Fund is scheduled for 11:00 a.m. on July 31, 2006, at the offices of the fund on the 8 th floor of One Post Office Square, Boston, MA What proposals are included in the proxy? 1. A proposal to fix the number of Trustees at 11 and to elect your funds nominees for Trustees. Currently, 12 Trustees serve on the board of each Putnam fund. One current Trustee, John H. Mullin, III, is retiring effective June 30, 2006 and is not standing for reelection. This proposal asks shareholders to consider two things: fixing the number of Trustees at 11 and electing 11 of the current Trustees on Putnam Tax-Free Health Care Funds board.
